We are always loth to set aside the verdict of a jury upon the ground that there is no evidence to sustain it, especially when the case has been so clearly and fairly presented in the charge of his Honor; but under all the circumstances of this case we are forced to such a conclusion. We see no substantial evidence, and by that we mean evidence beyond a mere scintilla, tending to show negligence on the part of the defendant, whose demurrer to the evidence should, therefore, have been sustained. The velocipede car does not appear to have been in a defective condition, or to have been constructed differently from those in common use. (626) The only act of negligence that could possibly be imputed to the defendant was the bare fact that the man on the velocipede was riding *Page 428 
upon his coat. It does not seem to us that an act so simple, and apparently devoid of any possible elements of danger, can be evidence of negligence. The falling of the coat sleeve and its becoming entangled in the gearing seems to have been one of those accidents constantly occurring in human affairs, that seem so simple after they happen, and yet so utterly improbable before they happen, as to be outside the range of human foresight. Pure accidents can not be eliminated by law. All that the law has done is to say that the employer shall exercise reasonable care by himself and servants, to prevent accident, and the courts can hold him responsible only when he fails to exercise such care. The employer is not responsible for an accident simply because it happens, but only when he has caused it directly or indirectly by some negligent act or omission of legal duty.
This Court has said in Brown v. R. R., 126 N.C. 458: "In the light of subsequent events we may say that it was unfortunate that the defendant did not notify the engineer of the presence of No. 64; but we must not forget the old and homely proverb that `Our hindsights are always better than our foresights.' " In the case at bar we may repeat that in the light of subsequent events it was unfortunate that the man on the velocipede did not take better care of his coat, and equally so that the plaintiff did not remain at a safer distance behind the velocipede. Either precaution would have avoided the accident, and yet neither seemed necessary to the respective parties under the peculiar conditions in which they were placed.
Error.
(627)